DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A tool holder for clamping of tools, for chip removing machining of a workpiece with a rotating tool, a base body provided with a machine spindle interface, a tube extension and a central through-hole, …”. However, it does not include a transitional phrase such as “comprising” in the claim. It is unclear what exact limitation of the tool holder being claimed since there is no transitional phrase between the preamble of the claim and the body of the claims. For the purpose of examination, the examiner has interpreted it to mean the word “comprising” is between the words “a rotating tool,” and “a base body” in lines 3-4.
Regarding claim 1, the phrase "can be" in line 13 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the 
Claim 14 recites the limitation "the axial clamping rotor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the clamping rotor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 912165A (hereinafter FR ‘165).
Regarding claim 1, FR ‘165 discloses a tool holder (the embodiment of Fig. 1) for clamping of tools, for chip removing machining of a workpiece with a rotating tool, comprising (as stated in the 112(b) Section above, the examiner has interpreted claim 1 includes the transitional phrase “comprising”) a base body (1, 2) provided with a 
A clamping rotor (7) is arranged in the central through-hole. The clamping rotor is rotatably supported about an axial direction and connected with a rotation device (6, 4, 5) in order to be rotated back and forth and locked in rotation positions (lines 50-51, translation). The clamping rotor includes a clamping thread (lines 40-41) that a clamping pin of a collet chuck can be screwed. A support seat element (3, a second outer plate, line 38) inserted into the base body in an axially secured manner and a bearing (8) is supported on the support seat element (3) (lines 41-42). 
The bearing is axially supporting the clamping rotor, and a collet chuck reception body (12)  is attached to the tube extension (2) (via the seating element 3), the collet chuck having a collet chuck reception opening.
Regarding claim 4, FR ‘165 discloses the support seat element is arranged in the tube extension. (Fig. 1)
Regarding claim 5, FR ‘165 discloses the support seat element is configured as ring carrying an outer thread. (lines 43-44)
Regarding claim 11, FR ‘165 discloses the bearing (8) is formed directly at a toothed wheel (7) that is part of the rotation device (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘165 in view of Liu et al. (CN 105665764 A).
Regarding claim 2, FR ‘165 does not disclose the machine spindle interface is a hollow shank taper.
Liu discloses a locking device (a tool holder) including a base body having a machine spindle interface (right side portion, Figure), a tube extension (6), and a through hole. The locking device further includes a clamping rotor (1, a worm gear) A collect chuck (3) is within a conical cavity of the through hole. (p.3, second paragraph, translation). From the figure, it is clear that the spindle interface is a hollow shank taper.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spindle interface of the tool holder of FR ‘165 to be a hollow shank taper, as taught by Liu, to enable the tool holder of FR ‘165 to be used with a machine tool that are designed to be used with a tool holder with an interface of hollow shank taper. 
Regarding claim 12, FR ‘165 in view of Liu discloses a toothed wheel (7) that is part of the rotation device is formed at the clamping rotor.
However, FR ‘165 does not disclose the tooth wheel is held between the bearing and an additional axial thrust bearing.
Liu disclose a tool holder with many features similar to ones of the tool holder recited in claim 1 (see claim 2 above). In addition,  Liu discloses a toothed wheel (1) is held between a bearing (8) and an additional axial thrust bearing (8). (p.3, third paragraph, Figure)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of FR ‘165 such that “the tooth wheel (7) is held between the bearing (8) and an additional axial thrust bearing (between the tooth wheel and the first plate 2), as taught by Liu to further limit the collet chuck only by axial tightening force to increase the service life of the collet chuck.
Regarding claim 13, FR ‘165 in view of Liu discloses the axial thrust bearing is a roller (steel ball is a roller) bearing.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘165 in view of Taguchi (US 2010/0148455).
Regarding claim 8, FR ‘165 does not disclose the bearing (8) is a plain bearing.
Taguchi discloses a tool holder (10). A plain bearing (51) is interposed between an annular flat surface (45) of a tip end tapered member (41) and a rear end flat surface (34k) of a lock nut (31) (Fig. 8). The plain bearing is for transmitting an axial force while reducing the friction in a direction perpendicular to the axial direction. The plain bearing has a rear end face and a tip end face, both have been coated to reduce frictional resistance (and hence the wear) (Para. 34 and 49-51)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of FR ‘165 such that the bearing of the tool holder of FR ‘165 is a plain bearing as taught by Taguchi to reduce the frictions between the parts while reducing the parts of the bearing to keep it simpler and stronger.
Regarding claim 9, FR ‘165 in view of Taguchi as set forth in claim 8 above teaches  he bearing comprises a slide ring that comprises two planar slide surfaces arranged at sides facing away from each other.
Regarding claim 10, FR ‘165 in view of Taguchi discloses  teaches the slide surfaces are formed by a wear-reducing coating (due to the low friction) .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘165 in view of Murphy (US 5,855,377).
Regarding claim 8, FR ‘165 does not disclose the clamping rotor is floatingly held in radial direction in the through-hole and is centered by rubber spring elements.
Murphy discloses chuck assembly (10) including a collet actuator (110). The collet actuator moves a collet closing sleeve (80), which axial displacement relative to a fixed collet (60) compresses or releases the jaws (64) of the collet (col. 3 lines 37-49, col. 4 lines 9-24). The collet actuator includes longitudinally spaced annular grooves (116) for receiving sealing O-ring between the collet actuor and the cuck body (16) (Fig. 1)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of FR ‘165 such that the clamping rotor (7) have annular grooves fitted with O-ring at its front portion between the clamping rotor and the support seat element (2), as taught by Murphy, for sealing and centering function.
FR ‘165 as taught by Murphy discloses “the clamping rotor is floatingly held in radial direction in the through-hole and is centered by rubber spring elements (O-rings).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘165 in view of Martin (US 5,340,127).
Regarding claim 15, FR ‘165 does not disclose “the collet chuck reception body comprises a removable ring at an end of the collet chuck reception body facing away from the machine spindle interface and wherein a set of different rings is provided that can be selectively connected with the collet chuck reception body.”
Martin discloses a chuck includes a clamping holder (11), a clamp (12, a collet), a clamping nut (14), and a tool shaft (15, a tool bit). (col. 2 Lines 36-48). The chuck is formed for a tool with an inner cooling medium supply. (col. 2 lines 49-50). The chuck further includes a sealing member (21, Figs 1 and 3) having a central thoroughgoing opening (24) which corresponds to the diameter of the drill shaft (15) (col. 3 lines 4-8). Martin discloses “It suffices to provide a uniform set of ring-shaped sealing bodies (21) which is independent of the type of the chuck and which differ from one another only by an inner diameter corresponding to the tool diameter.” (col. 1 lines 59-63)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of FR ‘165 such that “the collet chuck reception body (12) comprises a removable ring (seal ring) and a clamping nut (24) at an end of the collet chuck reception body facing away from the machine spindle interface and wherein a set of different rings is provided that can be selectively connected with the collet chuck reception body”, as taught by Martin, to allow the tool holder to provide coolant through the tool holder and clamp the tool bits having different diameters.
Allowable Subject Matter
Claims 3, 6-7, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, none of prior art of record teaches “the tube extension is provided with an outer thread for connection with the collet chuck reception body.”
Regarding claim 6, none of the prior art of record teaches “the ring is arranged in a manner engaging an inner thread provided in the tube extension.” Claim 7 depends on claim 6.
Regarding claim 16, none of the prior art of record teaches “the tube extension is provided with an outer thread for connection with the collet chuck reception body.” Claims 17-20 depends on claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722